DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The applicant’s claim to priority of CN201911278371.5 on 12/12/2019 is acknowledged. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the human interface device must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “movement control mechanism” in claims 6 and 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-7 and 10-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Regarding claim 2 (and similarly 10 and 11), the Applicant claims that the human interface device comprises a glove sleeved on the robotic device. However, it is not clear how the human interface device can be used to sense the motions of a human hand using the glove to control the robotic hand. According to the Specification, the glove needs to be on the human hand in order to send the control signals to the robotic hand. As claimed, the human hand would not be able to wear the glove to send these control signals. Thus, the claim and its dependent claims lack written description. (Note: For examination purposes, the claims will be examined as if the glove is sleeved on a human hand). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 8 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Oleynik (US 20190291277 hereinafter Oleynik) in view of Wright (US 4972074 hereinafter Wright). 

Regarding claim 1 (and similarly claim 9), Oleynik teaches a system for manipulating a robotic device (See at least: Figs. 7A-7D), comprising: 
a human interface device for obtaining information associated with a position and/or a movement of a user’s finger using the human interface device (See at least: Fig. 8B via “FIG. 8B depicts a block diagram illustrating a pair of gloves with sensors worn by the chef for capturing and transmitting the chef's movements…”); and
a robotic device for simulating the position and/or movement of the user’s finger (See at least: Fig. 8C; [0480] via “FIG. 8C is a block diagram illustrating robotic cooking execution steps based on the captured sensory data from the chef's sensory capturing gloves 26a and 26b. In the chef studio 44, the chef 49 wears gloves 26a and 26b with sensors for capturing the food preparation process, where the sensor data are recorded in a table 430. In this example, the chef 49 is cutting a carrot with a knife in which each slice of the carrot is about 1 centimeter in thickness. These action primitives by the chef 49, as recorded by the gloves 26a, 26b, may constitute a minimanipulation 432 that take place over time slots 1, 2, 3 and 4. The recipe algorithm conversion module 404 is configured to convert the recorded recipe file from the chef studio 44 to robotic instructions for operating the robotic arms 70 and the robotic hands 72 in the robotic kitchen 28 according to a software table 434. The robotic arms 70 and the robotic hands 72 prepare the food dish with control signals 436 for the minimanipulation, as pre-defined in the minimanipulation library 116, of cutting the carrot with knife in which each slice of the carrot is about 1 centimeter in thickness. The robotic arms 70 and the robotic hands 72 operate autonomously with the same xyz coordinates 438 and with possible real-time adjustment on the size and shape of a particular carrot by creating a temporary three-dimensional model 440 of the carrot from the real-time adjustment devices 112.”),
wherein the robotic device is in communication with the human interface device (See at least: Fig. 8C), 
but fails to teach a robotic device for simulating the position and/or movement of the user’s finger in real time.
However, Wright teaches a robotic device for simulating the position and/or movement of the user’s finger in real time (See at least: Col. 6 lines 47-52 via “As seen in FIG. 2, the control glove 11 including the optical attenuator movement detection system may be provided to detect human finger movements to be used for control of a multi-degree-of-freedom robotic hand which will mimic these movements in real-time to perform grasping and manipulative tasks.”). 	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Oleynik in view of Wright to teach a robotic device for simulating the position and/or movement of the user’s finger in real time so that a user can direct a robotic device immediately to complete a task rather than relying on stored data to complete a task. 

Regarding claim 2 (and similarly 10 and 11), Oleynik teaches wherein the human interface device comprises a glove sleeved on the robotic device (See at least: Fig. 8B).

Regarding claim 3 (and similarly 12), Oleynik teaches wherein the glove comprises a plurality of sensors for obtaining the information associated with the position and/or movement of the user’s finger (See at least: [0479] via “FIG. 8B is a block diagram illustrating the pair of gloves 26a and 26b with sensors worn by the chef 49 for capturing and transmitting the chef's movements. In this illustrative example, which is intended to show one example without limiting effects, a right hand glove 26a Includes 25 sensors to capture the various sensor data points D1, D2, D3, D4, D5, D6, D7, D8, D9, D10, D11, D12, D13, D14, D15, D16, D17, D18, D19, D20, D21, D22, D23, D24, and D25, on the glove 26a, which may have optional electronic and mechanical circuits 420. A left hand glove 26b Includes 25 sensors to capture the various sensor data points D26, D27, D28, D29, D30, D31, D32, D33, D34, D35, D36, D37, D38, D39, D40, D41, D42, D43, D44, D45, D46, D47, D48, D49, D50, on the glove 26b, which may have optional electronic and mechanical circuits 422.”).

Claims 4-6 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Oleynik in view of Wright and further in view of Wiley et al. (US 11341826 hereinafter Wiley). 

Regarding claim 4 (and similarly 13), Oleynik fails to teach wherein the glove comprises a first processor; the robotic device comprises a second processor in communication with the first processor of the glove.
	However, Wiley teaches wherein the glove comprises a first processor; the robotic device comprises a second processor in communication with the first processor of the glove (See at least: Fig. 2A-2C via item 110 “computing subsystem” and 212 “user subsystem”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to take modified Oleynik in view of Wiley to teach wherein the glove comprises a first processor; the robotic device comprises a second processor in communication with the first processor of the glove so that the gloves and robotic device and process data and communicate to complete a task. 

Regarding claim 5 (and similarly 14), Oleynik teaches wherein the robotic device comprises a robotic arm having a plurality of components similar to the user’s fingers (See at least: Fig. 8B).

Regarding claim 6 (and similarly 15), Oleynik fails to teach wherein the robotic device further comprises a movement control mechanism configured to control movements of the plurality of components in response to a signal generated by the second processor.
	However, Wiley teaches wherein the robotic device further comprises a movement control mechanism configured to control movements of the plurality of components in response to a signal generated by the second processor (See at least: Fig. 2A-2C via item 110 “computing subsystem” and 212 “user subsystem”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to take modified Oleynik in view of Wiley to teach wherein the glove comprises a first processor; the robotic device comprises a second processor in communication with the first processor of the glove so that the gloves and robotic device and process data and communicate to complete a task. 

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Oleynik in view of Wright and further in view of Belter et al. (US 20170049583 hereinafter Belter). 
Regarding claim 8 (and similarly 17), Oleynik fails to teach wherein the robotic device is manufactured by 3D printing technology.
	However, Belter teaches wherein the robotic device is manufactured by 3D printing technology (See at least: [0104] via “For example, prosthetic hand 200 may be made using methods including, but not limited to: 3D printing, machining, molding, casting, and the like.”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to take modified Oleynik in view of Belter to teach wherein the robotic device is manufactured by 3D printing technology so that they can be manufactured efficiently to be scalable at a lower overall cost to users. 

Allowable Subject Matter
Claims 7 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harry Oh whose telephone number is (571)270-5912.  The examiner can normally be reached on Monday-Thursday, 9:00-3:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HARRY Y OH/Primary Examiner, Art Unit 3666